DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 10 are objected to because of informalities.
Claims 9 and 10 do not have a period at the end of the claim.  Each claim must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  See MPEP § 608.01(m), citing Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ockenfuss, US 2014/0170765.
Regarding Claim 1, Ockenfuss discloses:  An induced transmission filter, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a set of optical filter layers including:
a first subset of optical filter layers comprising a first material with a first refractive index, the first material comprising at least silicon or hydrogen (dielectric layers 28, 120 such as SiO2; paragraphs [0042]-[0046], [0055]-[0063] and FIGS. 2B, 10A and Claim 12 of Ockenfuss); and
a second subset of optical filter layers comprising a second material with a second refractive index, the second material being different from the first material, the second material comprising at least silver (metal layers 27, 130 such as silver; paragraphs [0042]-[0046], [0055]-[0063] and FIGS. 2B, 10A and Claim 12 of Ockenfuss).

Regarding Claim 4, Ockenfuss discloses:  further comprising:  a third subset of optical filter layers, the third subset of optical filter layers comprising a third material different from the first material and the second material (barrier layers 29 such as zinc oxide; paragraphs [0042], [0043] of Ockenfuss).

Regarding Claim 5, Ockenfuss discloses:  further comprising:  a substrate onto which the set of optical filter layers are disposed (substrate 110 onto which the dielectric layers 120 and the metal layers 130 are disposed; paragraphs [0057]-[0064] and FIGS. 2B, 10A-10G of Ockenfuss).

Claims 1-3, 7 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al., US 2020/0319386.
Regarding Claim 1, Chen discloses:  An induced transmission filter, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a set of optical filter layers including:
a first subset of optical filter layers comprising a first material with a first refractive index, the first material comprising at least silicon or hydrogen (layers 210, 220, 230 of filter stacks 200 may comprise hydrogenated silicon SiH; paragraphs [0031]-[0033] and FIGS. 1, 3E of Chen); and
a second subset of optical filter layers comprising a second material with a second refractive index, the second material being different from the first material, the second material comprising at least silver (layers 210, 220, 230 may be formed by deposition using a target of silver [Ag]; paragraphs [0040]-[0052] and FIGS. 1, 2, 3E of Chen).

Regarding Claim 2, Chen discloses:  where the first material is at least one of:  a hydrogenated silicon (Si:H) material, or an amorphous silicon (a-Si) material (layers 210, 220, 230 of filter stacks 200 may comprise hydrogenated silicon SiH; paragraphs [0031]-[0033] and FIGS. 1, 3E of Chen).

Regarding Claim 3, Chen discloses:  wherein the first material is at least one of:  a silicon-germanium (SiGe) material, or a hydrogenated silicon-germanium (SiGe:H) material (target material for any of sputtering layers 210, 220, 230 may include both silicon and germanium; paragraph [0041] and FIGS. 1, 2, 3A-3E of Chen).

Regarding Claim 7, Chen discloses:  where the first refractive index is greater than 3.3 at a spectral range of approximately 800 nanometers (nm) to approximately 1700 nm (higher-refractive-index layer 210 may by hydrogenated silicon and may have a first refractive index of higher than 3.5 at a wavelength of 940 nm; paragraphs [0021], [0031] and FIGS. 1, 2, 3A-3E of Chen).

Regarding Claim 11, Chen discloses:  A method of making an optical filter comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
depositing a first subset of optical filter layers of the optical filter (deposited layers 210, 220, 230 of filter stacks 200 may comprise hydrogenated silicon SiH; paragraphs [0031]-[0033] and FIGS. 1, 2, 3A-3E of Chen);
the first subset of optical filter layers comprising a first material with a first refractive index, the first material comprising at least silicon and hydrogen (deposited layers 210, 220, 230 may comprise hydrogenated silicon SiH; paragraphs [0031]-[0033] and FIGS. 1, 2, 3E of Chen); and
depositing a second subset of optical filter layers of the optical filter (layers 210, 220, 230 may be formed by deposition using a target of silver [Ag]; paragraphs [0040]-[0052] and FIGS. 1, 2, 3E of Chen);
the second subset of optical filter layers comprising a second material with a second refractive index, the second material being different from the first material, the second material comprising at least silver (layers 210, 220, 230 may be formed by deposition using a target of silver [Ag]; paragraphs [0040]-[0052] and FIGS. 1, 2, 3E of Chen).

Regarding Claim 12, Chen discloses:  wherein depositing the first subset of optical filter layers comprises:  sputtering the first subset of optical filter layers using a first target (target material 22 in a sputter deposition system for forming layers 210, 220, 230; paragraphs [0035]-[0052] and FIGS. 1, 2, 3A-3E of Chen).

Regarding Claim 13, Chen discloses:  wherein depositing the second subset of optical filter layers comprises:  sputtering the second subset of optical filter layers using a second target (target material 22 in a sputter deposition system for forming layers 210, 220, 230; paragraphs [0035]-[0052] and FIGS. 1, 2, 3A-3E of Chen).

Regarding Claim 14, Chen discloses:  further comprising:  depositing a third subset of optical filter layers of the optical filter, the third subset of optical filter layers comprising a third material with a third refractive index (layers 210, 220, 230 may each have different materials with different refractive indices; paragraphs [0031], [0032], [0042], [0047], [0053] and FIGS. 1, 2, 3A-3E of Chen).

Regarding Claim 15, Chen discloses:  wherein the first material is hydrogenated silicon (Si:H), the second material is silver (Ag), and the third material is silicon dioxide (SiO2) (the higher-refractive-index layer 210 may include hydrogenated silicon [SiH] having a refractive index of about 3.51, the medium-refractive-index layer 220 may include hydrogenated silicon [SiH] having a refractive index of about 3.20, and the lower-refractive-index layer 230 may include silicon oxide [SiO.sub.2] having a refractive index of about 1.45, and wherein a sputtering target of layer 210 and/or layer 220 may additionally or alternatively be silver; paragraphs [0032], [0041] and FIGS. 1, 2, 3A-3E of Chen; the Examiner notes that the present claim language does not require the second subset of optical filter layers to consist of silver … this is because the second subset of optical filter layers comprise the second material according to Claim 11, and thus could include other materials even if the second material is silver).

Regarding Claim 16, Chen discloses:  wherein the third subset of optical filter layers is deposited using at least one of a first target used to deposit the first subset of optical filter layers or a second target used to deposit the second subset of optical filter layers (any of layers 210, 220, 230 may be formed using a same target as the others, and in particular, two of the layers may both comprise hydrogenated silicon SiH; paragraphs [0031]-[0033], [0046], [0052] and FIGS. 1, 2, 3A-3E of Chen).

Regarding Claim 17, Chen discloses:  wherein the optical filter is manufactured using a single vacuum chamber (sputtering deposition chamber 21 is a vacuum chamber in which all layers 210, 220, 230 may be formed; paragraphs [0040]-[0052] and FIGS. 1, 2, 3A-3E of Chen).

Regarding Claim 18, Chen discloses:  An optical system, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an optical filter to filter an input optical signal and provide a filtered input optical signal (light sensor, proximity sensor, time-of-flight (TOF) camera, spectrometer, device for spectral inspection, color filter; paragraphs [0002], [0033], [0069], [0075] of Chen), the optical filter comprising:
a set of optical filter layers (plurality of filter stacks 200; FIGS. 1, 3E of Chen);
the set of optical filter layers including:
a first subset of optical filter layers comprising a first material with a first refractive index, the first material comprising at least silicon and hydrogen (layers 210, 220, 230 may comprise hydrogenated silicon SiH; paragraphs [0031]-[0033] and FIGS. 1, 3E of Chen);
a second subset of optical filter layers comprising a second material with a second refractive index, the second material being different from the first material, the second material comprising at least silver (layers 210, 220, 230 may be formed by deposition using a target of silver [Ag]; paragraphs [0040]-[0052] and FIGS. 1, 2, 3E of Chen); and
an optical receiver to receive the filtered input optical signal and provide an output electrical signal (light sensor, proximity sensor, time-of-flight (TOF) camera, spectrometer, device for spectral inspection, color filter; paragraphs [0002], [0033], [0069], [0075] of Chen).

Regarding Claim 19, Chen discloses:  further comprising:  an optical transmitter to transmit an output optical signal, wherein the input optical signal comprises at least the output optical signal and an ambient optical signal (time-of-flight (TOF) camera, which operates via transmission of an output signal and reception of a reflected [input] optical signal, wherein an ambient optical signal is the “noise” which is reduced [filtered out] to provide a satisfactory signal-to-noise ratio; paragraphs [0002], [0033], [0069], [0075] of Chen).

Regarding Claim 20, Chen discloses:  where the optical filter is associated with greater than 50% transmissivity at approximately 950 nanometers (greater than 50% transmittance is shown for 950 nm; FIGS. 4-7 of Chen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ockenfuss US 2014/0170765 (hereinafter Ockenfuss-1) in view of Ockenfuss US 2005/0185267 (hereinafter Ockenfuss-2).
Regarding Claim 6, Ockenfuss-1 discloses:  wherein the set of optical filter layers is disposed onto a first side of the substrate (substrate 110 onto which the dielectric layers 120 and the metal layers 130 are disposed; paragraphs [0057]-[0064] and FIGS. 2B, 10A-10G of Ockenfuss-1).
Ockenfuss-1 does not appear to disclose:  further comprising:  a coating disposed onto a second side of the substrate.
Ockenfuss-2 is related to Ockenfuss-1 with respect to optical filters based on alternately stacked silver layers.
Ockenfuss-2 teaches:  further comprising:  a coating disposed onto a second side of the substrate (in an optical filter having a metal-dielectric stack on one side of a substrate, an anti-reflective coating may be disposed on an opposite side of the substrate; paragraphs [0026], [0034], [0048]-[0050], [0064] and FIGS. 1A, 1B, 1C, 3C of Ockenfuss-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the anti-reflective coating of Ockenfuss-2 for the device of Ockenfuss-1 because such coating enhances the transmission of light through the device [which is important in any optical filter, whether the light is used for forming an image, or for examination of a sample/target under scrutiny], as taught in paragraphs [0026], [0034], [0048]-[0050], [0064] of Ockenfuss-2.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding Claims 8-10, Chen does not appear to explicitly disclose:  wherein a relative angle shift of the induced transmission filter is less than 0.5% at an angle of incidence between 0 degrees and 40 degrees.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed in the prior art because Chen discloses the effect of using high-refractive index layers such as hydrogenated silicon is to reduce the angle-dependence of the optical filter (see, e.g., paragraphs [0033], [0067]-[0069] of Chen).  Chen specifically discloses a low angle-dependence in comparing 0 degrees to 31 degrees angle of incidence with respect to central wavelength shift (Ibid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed low relative angle shift in accordance with reducing the effect of angle of incidence, for routine optimization of this known and desired effect, as taught in paragraphs [0033], [0067]-[0069] of Chen.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872